2013 UT App 18
_________________________________________________________

               THE UTAH COURT OF APPEALS


        STATE OF UTAH, IN THE INTEREST OF O.F. AND L.F.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE
                         ____________

                               P.F.,

                            Appellant,

                                 v.

                         STATE OF UTAH,

                             Appellee.

                      Per Curiam Decision
                         No. 20120953‐CA
                      Filed January 25, 2013

          Third District Juvenile, Salt Lake Department
              The Honorable Kimberly K. Hornak
                           No. 1036945

          Colleen K. Coebergh, Attorney for Appellant
 John E. Swallow and John M. Peterson, Attorneys for Appellee
               Martha Pierce, Guardian ad Litem

             Before JUDGES DAVIS, VOROS, and ROTH.


PER CURIAM:

¶1     P.F. (Father) appeals the termination of his parental rights.
He asserts that there was insufficient evidence to support the
juvenile court’s conclusions that he had abandoned his children
and that he had made only token efforts to support or
communicate with his children.
                          In re O.F. and L.F.


¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights] ‘the result must be against the
clear weight of the evidence or leave the appellate court with a firm
and definite conviction that a mistake has been made.’” In re B.R.,
2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We “review the
juvenile court’s factual findings based upon the clearly erroneous
standard.” In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A finding
of fact is clearly erroneous only when, in light of the evidence
supporting the finding, it is against the clear weight of the
evidence. See id. Further, we give the juvenile court a “‘wide
latitude of discretion as to the judgments arrived at’ based upon
not only the court’s opportunity to judge credibility firsthand, but
also based on the juvenile court judges’ ‘special training,
experience and interest in this field.’” Id. (citations omitted).
Finally, “[w]hen a foundation for the court’s decision exists in the
evidence, an appellate court may not engage in a reweighing of the
evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3    The juvenile court found that there was sufficient evidence
to demonstrate that Father had abandoned the children. The
evidence supports such a determination. See Utah Code Ann.
§ 78A‐6‐507(1)(a) (LexisNexis 2012).

       In determining whether a parent or parents have
       abandoned a child, it is prima facie evidence of
       abandonment that the parent or parents:
              ...
              (b)    have failed to communicate with the
              child by mail, telephone, or otherwise for six
              months; [or]
              (c)    failed to have shown the normal
              interest of a natural parent, without just cause.

Id. § 78A‐6‐508(1). In this case there is no question that Father failed
to communicate with his children for over six months. Further, the
evidence also demonstrates that Father failed to show the normal
interest of a natural parent.




20120953‐CA                        2                  2013 UT App 18
                          In re O.F. and L.F.


¶4      Father testified that the last time he communicated with his
children via telephone was in January of 2012. The termination trial
took place on October 16, 2012. Thus, more than six months went
by without any communication between Father and the children.
Father complained that the foster parents cut off any
communication with the children. However, he never explained
how or when those attempts at communication occurred. Further,
he never voiced any concerns to DCFS about his alleged inability
to contact the children despite caseworkers’ repeated efforts to
contact him. In fact, Father stopped communicating with DCFS in
January of 2012, and did not communicate with DCFS again, with
the exception of one call to inquire as to the time of a hearing that
occurred shortly before the termination trial. Thus, from January
of 2012 until the time of trial, Father made no effort to inquire as to
his children’s well‐being. Further, during the children’s time in
State custody, Father never sent them letters, cards, or gifts. Father
never offered any reasonable explanation to explain this lack of
contact and interest. These failures to inquire as to the well‐being
of his children, to attempt to be part of their lives, or to express his
concerns about his alleged inability to contact his children,
demonstrate that he has failed to show the normal interest of a
natural parent, without just cause. Accordingly, the evidence was
sufficient to support the juvenile court’s determination that Father
abandoned the children.1

¶5     Affirmed.



1. Pursuant to Utah Code section 78A‐6‐507, the finding of any
single ground for termination is sufficient to warrant termination
of parental rights. See Utah Code Ann. § 78A‐6‐507(1) (LexisNexis
2012) (providing that the court may terminate all parental rights if
it finds any one of the grounds listed); In re F.C., 2003 UT App 397,
¶ 6, 81 P.3d 790 (noting that any single ground is sufficient to
terminate parental rights). Accordingly, there is no reason to
review the other ground relied upon by the juvenile court to
support the termination of Father’s parental rights.




20120953‐CA                        3                  2013 UT App 18